DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapiloff (US 2003/0110911 A1) in view of Goeking (US 2014/0263811 A1).

Referring to claim 1.  Kapiloff teaches a dispenser (10) for dispensing a primary roll (12) of towel material (16) comprising: 
a housing (18) configured to store the primary roll (12) of the towel material (16);
a carrier mechanism having a feed drum connected to side arms (28) configured to hold and rotate the primary roll (12) of the towel material (16); and an
electromechanical feed mechanism (30) including an electrically powered motor (32; see paragraphs [0024],[0026]-[0027] and Figure 1). 

Kapiloff teaches that the electromechanical feed mechanism (30) operates in a first mechanical operation mode, wherein the towel sheets are dispensed by a user grasping and pulling on a tail of the towel material (16), and a second electrical operational mode, wherein a measured length of a next sheet is automatically and electrically feed out of the housing (18) (see paragraph [0027] and Figures 1-2).

Kapiloff does not explicitly teach that a motor has piezoelectric elements configured to (i) frictionally couple to a spindle to rotate the spindle in a first direction during a first motor state and (ii) uncouple from the spindle during a second motor state to allow the spindle to freely spin. 

Goeking discloses an electromechanical actuator (58) which is a piezoelectric device, is energized by a main controller (38) and causes a transfer bar (60) to move an edge of a sheet product (26) for a main roll (72) from a first position to a second position (see paragraphs [0065], [0070] and Figures 3-4). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kapiloff to include an electromechanical actuator which is a piezoelectric device, as taught by Gorking, because a piezoelectric device is an art-recognized equivalents that produce the same result and reduce cost of the apparatus.

Regarding claim 2.  Kapiloff discloses the first motor (32) state occurs with power applied to the motor. (See paragraph [0027] in Kapiloff). 

Regarding claim 3. Kapiloff discloses the second motor state occurs with no power applied to the motor. (See pargraphs [0027] and [0030] in Kapiloff). 

Regarding claim 4. Kapiloff discloses the dispenser (10) is a rolled hand towel dispenser. (See claim 1 in Kapiloff).

Regarding claim 5. Goeking discloses the piezoelectric elements (58) are configured to frictionally couple to the spindle to resist rotation of the spindle during a third motor state. (See Figs.3-4 and paragraphs [0065] and [0070] in Goeking). 

Regarding claim 6. Goeking discloses the third motor state occurs with power applied to the motor. (See paragraph [0070] and Figs. 3-4 in Goeking). 

Regarding claim 7. Kapiloff discloses the dispenser is a bath tissue dispenser (towel material; Para. [0027]).

Regarding claim 8.  Kapiloff discloses a dispenser (10) for dispensing a primary roll (12) of towel material (16) comprising: 
a housing (18) configured to store the primary roll (12) of the towel material (16); a carrier mechanism having a feed drum connected to side arms (28) configured to hold and rotate the primary roll (12) of the towel material (16); and an electromechanical feed mechanism (30) including an electrically powered motor (32) (see paragraphs [0024], [0026]-[0027]; and Figure 1). 
Kapiloff teaches the electromechanical feed mechanism (30) operates in a second electrical operational mode, wherein a measured length of an exit sheet is automatically and electrically fed out of the housing (18), and a brake mechanism (48) includes a solenoid (50) actuating a plunger (52), wherein the plunger (52) engages against an end face (38) of a feed roller (36) and extends into a next recess (40) in a direction of rotation of the roller (36) (see paragraphs [0027], [0031] and Figures 1-3).

Kapiloff does not explicitly teach that a motor has a piezoelectric element configured to (i) frictionally couple to a spindle to rotate the spindle in a first direction during a first motor state and (ii) frictionally couple to the spindle to resist rotation of the spindle during a third motor state. 

Gorking discloses an electromechanical actuator (58) which is a piezoelectric device when is energized by a main controller (38) and causes a transfer bar (60) to move an edge of a sheet product (26) for a main roll (72) from a first position to a second position (see paragraphs [0065], [0070] and Figures 3-4). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kapiloff to include an electromechanical actuator which is a piezoelectric device, as taught by Gorking, because a piezoelectric device is an art-recognized equivalents that produce the same result and reduce cost of the apparatus.

Regarding claim 9, Kapiloff discloses the first motor (32) state occurs with power applied to the motor. (See paragraph [0027] in Kapiloff).

Regarding claim 10, Goeking discloses the third motor state occurs with power applied to the motor. (See paragraph [0070] and Figs. 3-4 in Goeking).

Regarding claim 11, Kapiloff, in view of Goeking, disclose a method for dispensing consumable product from a dispenser comprising: sensing are quest to dispense the consumable product; in response to sensing the request, instructing a motor, having a piezoelectric element, to enter a first motor state to frictionally couple the piezoelectric element to a spindle in the, dispenser to rotate the spindle in a first direction; determining an end to the first motor state, and in response to determining the end, instructing the motor to enter a third motor state to frictionally couple the piezoelectric element to the spindle to resist rotation of the spindle. (see claims 1 and 8 above).

Regarding claim 12, Kapiloff in view of Goeking disclose a method step of determining the end to the first motor state comprises determining a number of revolutions of the spindle.  (The main controller 38 may then count the number of signals to determine the number of rotations; Goeking Para. [0079] and see paragraph [0032] in Kapiloff). 

Regarding claim 13, Kapiloff discloses a method step determining the end to the first motor state comprises determining a lapse of a time period beginning with actuation of the motor proximate the instructing. (See paragraph [0032] in Kapiloff). 

Regarding claim 14, Kapiloff discloses a method step including that the dispenser is a bath tissue dispenser (towel material; Para. [0027]). 

Regarding claim 15, Goeking discloses the third motor state occurs with power applied to the motor. (See paragraph [0070] and Figs. 3-4 in Goeking).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651